1                                              POLICE DEPARTMENT SWORN ATTRITION AND HIRING AUGUST 2020         9/3/2020 4:38 PM

                        Case 1:17-cv-00099-JKB Document 338-2 Filed 09/03/20 Page 1 of 1

                                   Attrition
    Year   Jan   Feb   Mar   Apr    May        Jun      Jul       Aug       Sep       Oct       Nov       Dec
    2020   37    27    12    17      11        14       15        14

                                    Hiring
    Year   Jan   Feb   Mar   Apr    May        Jun      Jul       Aug       Sep       Oct       Nov       Dec
    2020   18     21    18    13     22         12      15         15




                                                                         1 of
